r--
i     \
                   ~                                                                                                                                                                            ' '\
      ...... i,
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                             Page 1 of l     I ~/-...
                                                      UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                                v.                                                                (For Offenses Committed On or After November 1, 1987)



                                Ruben Adolfo Holguin-Medina                                                       Case Number: 3:19-mj-22640


                                                                                                                  Defendant's Attorney


             REGISTRATION NO. 86220298                                                                                                                 JUL 0 3 2019
             THE DEFENDANT:                                                                       .,. ~·E_;;>\ ;! 5 DISrn CT COUFlT
              IZI pleaded guilty to count(s) .-:l_of_C_om---=-p_la_in_t_ _ _ _ _ _ _ _ _ _ ___._L_~i_·-~~-~_''.,,."=,:,-.s-;:;;;.F;;;;;;ic;;;;r::;;o:::F:;;;c1;;;:1L::::1~~0F::!'rni:11!:j1r-
                  D was found guilty to count( s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                       Nature of Offense                                                                                     Count Number(s)
             8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                           1

                  D The defendant has been found not guilty on count( s)
                                                                                                       ------------------~


                  D Count(s)                                             dismissed on the motion of the United States.
                             ------------------
                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                               ·~TIME SERVED                                               D _________ days

               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in.
              tlJ.e defendant's possession at the time of arrest upon their. deport~tionpr r~movaL , . ., . u l r\ l \ 1 v1 - ~' f <1 1 •I t                                                      \..
              D Com:yecopµpends defendant be deported/removed with relative, t: C1l\'10 "' /\ k )v f I ...Charged m case
                 (\t\J\-.}d-Jv·~cl           .
                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                             Wednesday, July 3, 2019
                                                                                                             Date of Imposition of Sentence


             Received
                                 01.
                                ~~
                             DUSM
                                            '/}
                                                                                                             H/JdLtLOCK
                                                                                                             UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                    3:19-mj-22640
